ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_02_FR.txt.                      388




                           DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME



                      Activités des deux Etats sur le territoire litigieux — Protection de l’environnement
                     — Coopération nécessaire du Costa Rica et du Nicaragua.

                        1. La Cour avait dans son ordonnance du 8 mars 2011 demandé tant
                     au Nicaragua qu’au Costa Rica de s’abstenir « d’envoyer ou de maintenir
                     sur le territoire litigieux … des agents, qu’ils soient civils, de police ou
                     de sécurité ». Estimant ces mesures insuffisantes, le Costa Rica s’était
                     plaint en mai 2013 de la présence sur ce territoire de ressortissants nicara-
                     guayens appartenant au mouvement Guardabarranco et des activités de
                     ces ressortissants. Par ordonnance du 16 juillet 2013, la Cour avait écarté
                     la demande de mesures conservatoires présentée alors par le Costa Rica.
                     Elle avait cependant noté la présence en ces lieux de groupes ­nicaraguayens
                     organisés « comport[ant] un risque d’incidents susceptibles d’aggraver » le
                     différend et avait exprimé « sa préoccupation à cet égard ».
                        2. Depuis lors, ces groupes organisés sont demeurés présents dans le
                     territoire litigieux. En outre, deux caños ont été creusés dans le secteur
                     sous la direction de M. Pastora, « délégué du gouvernement responsable
                     des travaux de dragage », au risque de modifier le cours du río San Juan.
                     Enfin, un campement militaire nicaraguayen a été établi sur une plage
                     qui, prima facie, semble appartenir au territoire litigieux. C’est dans ces
                     circonstances que le Costa Rica a saisi la Cour d’une nouvelle demande
                     de mesures conservatoires.
                        3. La Cour, au vu de cette demande, a réaffirmé les mesures qu’elle
                     avait indiquées en 2011. Elle a en outre invité le Nicaragua à cesser toute
                     activité de dragage ou autre activité dans le territoire litigieux. Elle lui a
                     demandé de combler la tranchée qui à travers la plage était susceptible de
                     faire communiquer le caño oriental avec la mer. Elle a invité le Nicaragua
                     à évacuer ses agents se trouvant dans le secteur et à évacuer en particulier
                     le camp militaire proche de l’extrémité du caño oriental. Regrettant que le
                     Nicaragua n’ait pas donné suite aux préoccupations qu’elle avait expri-
                     mées en juillet 2013, la Cour a enfin exigé que les personnes privées rele-
                     vant de la juridiction ou du contrôle nicaraguayen, telles que les membres
                     du mouvement Guardabarranco, quittent la zone. J’ai souscrit à ces
                     diverses mesures adoptées à l’unanimité par la Cour, car elles étaient les
                     conséquences inéluctables des activités menées, tolérées ou encouragées
                     par le Nicaragua dans le territoire contesté. Je regrette seulement que cer-
                     taines de ces indications n’aient pas également visé le Costa Rica, tout en
                     exprimant le vœu que ce dernier s’abstienne lui aussi dans l’avenir de
                     toute activité dans le territoire litigieux autre que celles prévues au
                     point 2 E) de l’ordonnance.

                     38




5 Ord 1051.indb 72                                                                                           24/06/14 15:58

                     389 certaines activités ; construction d’une route (décl. guillaume)

                       4. Selon ce point,
                            « Après avoir consulté le Secrétariat de la convention de Ramsar et
                          préalablement informé le Nicaragua, le Costa Rica pourra prendre
                          des mesures appropriées au sujet des deux nouveaux caños, dès lors
                          que de telles mesures seront nécessaires pour empêcher qu’un préju-
                          dice irréparable soit causé à l’environnement du territoire litigieux ;
                          ce faisant, le Costa Rica évitera de porter atteinte de quelque façon
                          que ce soit au fleuve San Juan. »
                        5. Je n’ai pu souscrire à cette dernière mesure conservatoire, qui me
                     paraît à la fois d’une utilité contestable et d’une mise en œuvre difficile
                     pour les raisons qui suivent.
                        6. On se souviendra qu’en 2011, lors de la construction d’un premier
                     caño plus important, la Cour avait constaté que le territoire litigieux
                     faisait partie d’une zone humide d’importance internationale déclarée
                     ­
                     telle par le Costa Rica en vertu de la convention de Ramsar du
                     2 février 1971. Elle s’était demandé si l’existence même du caño ne risquait
                     pas d’engendrer un préjudice irréparable à l’environnement ainsi protégé.
                     Elle avait apporté à cette question une réponse négative et s’était par suite
                     abstenue d’indiquer des mesures conservatoires destinées à prévenir de
                     tels risques. La Cour a adopté la même attitude en l’espèce et j’en suis
                     d’accord.
                        7. Mais la Cour, dans son ordonnance du 8 mars 2011, n’en avait pas
                     moins jugé qu’il pourrait être utile que des personnels civils en charge de
                     la protection de l’environnement soient en mesure de se rendre dans le
                     territoire litigieux dans la stricte mesure où un tel envoi serait nécessaire
                     pour éviter qu’un préjudice irréparable n’apparaisse dans l’avenir. Dans
                     cette perspective, elle avait décidé que :
                          « le Costa Rica pourra envoyer sur le territoire litigieux, y compris le
                          caño, des agents civils chargés de la protection de l’environnement
                          dans la stricte mesure où un tel envoi serait nécessaire pour éviter
                          qu’un préjudice irréparable ne soit causé à la partie de la zone humide
                          où ce territoire est situé ; le Costa Rica devra consulter le Secrétariat
                          de la convention de Ramsar au sujet de ces activités, informer préa-
                          lablement le Nicaragua de celles‑ci et faire de son mieux pour recher-
                          cher avec ce dernier des solutions communes à cet égard » (C.I.J.
                          Recueil 2011 (I), p. 27, par. 86, point 2).
                        8. J’avais alors souligné qu’il me paraissait peu vraisemblable que le
                     creusement du caño puisse créer un préjudice irréparable à l’environne-
                     ment. Le río San Juan est un fleuve charriant d’abondants sédiments qui
                     ont naturellement tendance à se déposer dans les chenaux de son delta. Il
                     m’apparaissait que de ce fait le caño se comblerait aisément et que la
                     végétation naturelle y retrouverait spontanément sa place. Les visites
                     effectuées depuis lors sur les lieux par les agents du Costa Rica et la docu-
                     mentation produite par le Nicaragua lors de l’audience du 17 octobre 2013
                     confirment l’opinion que j’avais exprimée à l’époque. J’estime qu’il en est

                     39




5 Ord 1051.indb 74                                                                                    24/06/14 15:58

                     390 certaines activités ; construction d’une route (décl. guillaume)

                     a fortiori de même pour les deux nouveaux petits caños dès lors que des
                     mesures seront prises afin qu’ils ne communiquent pas avec la mer.
                       9. J’avais également précisé en 2011 qu’il eût été préférable pour les
                     motifs que j’avais alors exposés de confier la surveillance des lieux aux
                     deux Etats agissant conjointement. Il aurait dû en être de même dans la
                     présente affaire.
                       10. Je relève enfin que, en 2011, la Cour avait prévu l’envoi sur place
                     d’agents du Costa Rica chargés d’évaluer la situation. Aujourd’hui, la
                     Cour précise que le Costa Rica pourra prendre des mesures appropriées
                     au sujet des deux nouveaux caños si de telles mesures se révèlent « néces-
                     saires pour empêcher qu’un préjudice irréparable soit causé à l’environne-
                     ment du territoire litigieux ». Il est évident que l’adoption de ces mesures
                     doit, comme l’impliquait l’ordonnance de 2011, être précédée d’une éva-
                     luation de la situation, mais il est regrettable que la Cour ne l’ait pas
                     explicitement indiqué.

                                                                 (Signé) Gilbert Guillaume.




                     40




5 Ord 1051.indb 76                                                                                  24/06/14 15:58

